Citation Nr: 1222561	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-48 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sinusitis.

REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kelsey Marand, Law Clerk








INTRODUCTION

The Veteran served on active duty from September 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The Veteran was diagnosed with sinusitis during active duty service.

2. The Veteran has reported experiencing sinusitis symptoms since his active duty service.

3. The Veteran is competent to report his symptoms and his reports are credible.

4. The Veteran was diagnosed with sinusitis after filing his claim for service connection.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sinusitis are met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed.Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). Under the VCAA, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet.App. 183 (2002).

The Board presently grants the claim of service connection. There is therefore no prejudice to the Veteran under VA's duties to notify and assist. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

Service Connection

The Veteran contends that he experienced sinusitis during and since his active duty service. His service treatment records reflect that he was seen multiple times for sinus symptoms, medical records show continued sinus symptoms since his active duty service, and the Veteran has been diagnosed with sinusitis since filing his claim. Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board will afford the Veteran the benefit of the doubt and grant the claim. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). 

A veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed.Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claims. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed.Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed.Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes. 38 C.F.R. § 3.303(b) (2011). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2011). 

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed.Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999). In McClain v. Nicholson, 21 Vet.App. 319, 321-323 (2007), the Court stated that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim... even though the disability resolves prior to the Secretary's adjudication of the claim."

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

The Veteran's service treatment records reflect that he did not have sinusitis or abnormal sinuses at the time of enlistment. However, he was diagnosed with bilateral ethmoid sinusitis on March 23, 1976 and was again seen on April 5, 1976 for sinus symptoms. Further, the Veteran's reserve service treatment records reflect additional sinus symptomatology.

The Veteran's employment treatment records reflect a continuity of symptoms from September 1977 through 1983. He reported ongoing symptoms since that employment and indicated self treating until seeking private treatment again. Pharmaceutical records from January 2004 through February 2008 show several prescriptions for decongestants and antibiotics.
 
The Veteran filed a November 2007 claim for service connection and indicated on the claim form that he incurred sinusitis while on active duty. The Veteran's private treatment records dated October 2007 to January 2008, reflect continued sinus symptoms. He was diagnosed with acute sinusitis and sinus congestion roughly two (2) months after filing his claim for service connection.

The Veteran was afforded a VA examination in June 2008. The VA examiner diagnosed the Veteran with "[s]inusitis; resolved" and indicated that he had no current disability. Although finding that the Veteran's sinusitis was resolved, the VA examiner noted that the Veteran experienced five (5) to six (6) acute exacerbations with six (6) non-incapacitating episodes per year. The VA examiner also observed that the Veteran took daily sinus medications including Flonase, Veryamyst, Ceftin, and Rescon. The VA examiner also reported that the Veteran experienced frequent breathing difficulty, "[p]urulent nasal discharge, headaches, [and s]inus pain," and that his sinusitis severely impacts his ability to do chores, shopping, exercise, recreation, and traveling. 

The RO denied the Veteran's sinusitis claim in a July 2008 rating decision.  The basis for the denial was lack of a current diagnosis. The Veteran disagreed with the rating action and submitted a November 2009 statement that he was not suffering from sinusitis on the day of the VA examination. He reported frequent sinus treatment as well as "5-6 exacerbations per year."

The Veteran is competent to testify as to his sinusitis symptoms. Charles v. Principi, 16 Vet.App. 370 (2002). He has consistently reported that his symptoms have been continuous since service, require self treatment at least five (5) times per week, and still result in exacerbations requiring medical attention five (5) to six (6) times per year. His reports are consistent with the medical evidence of record and the Board finds them credible. 

Although the VA examiner stated that the Veteran's sinusitis was resolved without residual, the examiner also reported that the Veteran had five (5) to six (6) sinusitis exacerbations per year and maintained a daily treatment regiment to prevent symptoms. Further, the examiner opined that the Veteran's sinusitis had a severe effect on his usual daily activities. The VA examiner did not provide further medical opinion. The Board finds that the VA examiner's opinions and observations are inconsistent and lack reasoning. Stefl v. Nicholson, 21 Vet.App. 120 (2007).

As noted above, where a chronic disability is noted in service, chronicity of symptoms is shown, and the disability is clearly attributable to intervening causes, the disability may be service connected. 38 C.F.R. § 3.303(b). Here, service treatment records reflect chronic sinus symptoms. Post-service medical records and the Veteran's reports support a finding of chronicity and there is no evidence to suggest that his sinus symptoms are attributable to intervening causes.

The Veteran has been diagnosed with sinusitis during the appellate period and service treatment records reflect that he developed sinus symptoms on active duty. His contentions of continuity of symptomatology are supported by the record. The Veteran prevails under the "benefit-of-the-doubt" rule. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993). The Veteran has established that he has a current disability and continuity of symptoms from his active duty service. McClain v. Nicholson, 21 Vet.App. 319; 38 C.F.R. § 3.303(b). Resolving all doubt in the Veteran's favor, service connection for sinusitis is granted.


ORDER

Service connection for sinusitis is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


